Citation Nr: 0713006	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a July 27, 1987, rating decision contained clear 
and unmistakable error (CUE) in denying entitlement to 
service connection for infertility.

2.  Whether a September 19, 2000, rating decision contained 
CUE in denying entitlement to service connection for 
immersion foot of the right foot.

3.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 10 
percent for a right groin shell fragment wound residual scar.

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	David Huffman, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In October 2005, the veteran testified at a travel board 
hearing at the RO before the Board.  A transcript of that 
hearing has been associated with his claims folders.

The issues of entitlement to increased disability ratings for 
PTSD and a right groin scar, as well as TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In a July 27, 1987, rating decision, the RO denied 
entitlement to service connection for infertility.

2.  The July 27, 1987, rating decision was subsumed by the 
November 1988 Board decision.

3.  The September 19, 2000, rating decision denied service 
connection for immersion foot of the right foot; the veteran 
did not appeal the rating decision.

4.  Although some evidence pertaining to a foot disorder was 
not discussed in the September 19, 2000, rating decision, it 
is not clear that the outcome of the claim would have been 
manifestly different but for this error.


CONCLUSIONS OF LAW

1.  The veteran's claim that a July 27, 1987, rating decision 
was clearly and unmistakably erroneous in denying service 
connection for infertility lacks legal merit under the law.  
38 U.S.C.A. § 7104 (West 202); 38 C.F.R. §§ 3.105(a), 
20.1100, 20.1104 (2006).

2.  The denial of service connection for immersion foot of 
the right foot in the September 19, 2000 rating decision is 
not the result of clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).

Analysis

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006).

Whether There Was Clear And Unmistakable Error in the July 
27, 1987, Rating Decision That Denied Service Connection for 
Infertility.

A decision issued by the Board is final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 
20.1104.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that section 3.105(a) applies only to 
RO decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  
Smith, supra, at 1526.  Subsequently, in Duran v. Brown, 7 
Vet. App. 216, 224 (1994), the Court held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed by 
the Board's decision," and could not be attacked on clear and 
unmistakable error grounds.  See Donovan v. Gober, 10 Vet. 
App. 404 (1997), aff'd sub nom. Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).

In this case, the veteran is alleging CUE in the July 27, 
1987, RO decision that denied service connection for 
infertility.  However, that decision was subsumed, on appeal, 
by the November 1988 Board decision.  Thus, the July 27, 
1987, RO rating decision was subsumed by the November 1988 
Board decision.  38 C.F.R. § 20.1104.  As noted above, when a 
rating decision is deemed subsumed by a supervening Board 
decision, as a matter of law the rating decision cannot be 
the subject of a claim of CUE.  Rather, in such a case, the 
claimant "must proceed before the Board and urge that there 
was clear and unmistakable error" in the Board decision.  
Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Court has held that CUE 
claims which are denied based on the absence of legal merit 
or lack of entitlement under the law should be dismissed 
without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 
(2003).  This is the situation here.  Accordingly, the 
veteran's appeal is dismissed.

As previously advised at the time of the October 2005 
personal hearing, to the extent that the veteran and his 
attorney believe that this issue was not adequately addressed 
by the Board in its November 1988 decision, such a contention 
is properly raised in a motion submitted to the Board 
requesting review of the Board's decision for clear and 
unmistakable error, rather than by pursuing a claim with the 
RO for revision of the RO decision based upon CUE.  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2005).  To 
date, neither the veteran nor his attorney has filed such a 
motion.  

Whether There Was Clear And Unmistakable Error in the 
September 19, 2000, Rating Decision That Denied Service 
Connection for Immersion Foot of the Right Foot.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended. 
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, supra.

A breach of VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin v. West, 13 
Vet. App. 1 (1999); Shockley v. West, 11 Vet. App. 208 
(1998); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
addition, mere disagreement as to how the facts were weighed 
or evaluated does not amount to a claim of clear and 
unmistakable error.  Baldwin, supra.; Shockley, supra.

In the September 2000 rating decision, service connection was 
denied for immersion foot of the right foot on the basis that 
the claim was not well grounded.  The rating decision found 
that there was no evidence of the disability in the service 
medical records.  At the time of the September 2000 rating 
decision, the only evidence of record was the veteran's 
service medical records.

The veteran contends that there was CUE in the September 2000 
rating decision.  He asserts that the service medical records 
show he required treatment for a right foot rash on many 
occasions during service and that a VA examiner should have 
offered an opinion regarding the etiology of his current 
fungal infection.  

Considering this evidence in light of the law in effect at 
the time, the Board finds no clear and unmistakable error in 
the September 19, 2000, rating decision that denied service 
connection for immersion foot of the right foot.  The RO 
denied the claim, finding no evidence of an immersion foot 
disorder in service.  The Board noted, however, that service 
medical records disclose the veteran was treated for "boils 
in foot" in December 1968, and the RO did not mention this 
in its decision (although a service connection  for foot 
boils had been denied in an October 1970 rating decision).  
However, even assuming, with deciding, that the RO's not 
discussing the evidence pertaining to foot boils was error, 
it is not absolutely clear that a different result would have 
ensued if not for that error.  The balance of the evidence of 
record at the time of the September 2000 rating decision 
fails to show a current diagnosis of foot immersion or any 
other type of right foot skin disorder.  If the RO had noted 
the foot boils in  the service medical records, at most, it 
may have determined that additional development of the 
evidence was needed, i.e., a dermatological examination with 
an opinion as the correct diagnosis and any possible 
relationship to the in-service foot disorder.  However, as 
noted above, failure to undertake such action is no more than 
a deficiency in the duty to assist, which is not a basis for 
finding clear and unmistakable error.  Moreover, the Board 
cannot be sure that the overall outcome of the claim would 
have been manifestly different but for the error.  Fugo, 
supra.  Therefore, the error cannot be clear and 
unmistakable.  Id.  The appeal is denied.


ORDER

The claim to revise the RO's July 27, 1987, rating decision 
on the basis of clear and unmistakable error is dismissed.

The claim to revise the RO's September 19, 2000, rating 
decision on the basis of clear and unmistakable error is 
denied.


REMAND

Initially, the Board notes that, in May 2006, the veteran's 
attorney submitted additional evidence to the Board.  This 
evidence has not yet been reviewed by the RO in conjunction 
with the veteran's claims, and neither the veteran nor his 
attorney has submitted a waiver of initial review by the RO.  
Further, the submitted evidence includes a November 2005 
Social Security Administration (SSA) decision awarding 
disability benefits to the veteran for psychiatric 
disabilities including PTSD.  The medical records associated 
with the SSA determination have not been submitted and the RO 
has not had an opportunity to secure these records.  If such 
medical records exist, they should be obtained and 
incorporated into the claims files.  38 U.S.C. § 5103A (West 
2002).  

VA's duty to assist a veteran also requires it to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record does not contain 
sufficient medical evidence for VA to make a decision.  

The veteran contends that his right groin SFW residual scar 
is more severe than the current 10 percent disability rating 
reflects.  He testified at the October 2005 Board hearing 
that he experiences pain and numbness from his right hip to 
his right knee as a result of his service-connected scar.  
The April 2004 VA examiner opined that the veteran's current 
symptoms of pulling with exertion were more likely than not 
secondary to retained shrapnel fragment and scar tissue.  The 
Board notes that higher disability ratings can be assigned 
for service-connected scars when the evidence indicates deep 
or superficial scars that cover areas exceeding 2 square 
inches or for limitation of function of the affected part 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802 and 7805.  The Board finds that both the April 
2004 VA general medical and the February 2005 VA neurological 
examinations provided are inadequate for rating purposes, as 
neither examination report contains clinical findings 
addressing the applicable criteria.  Hence, the veteran 
should be afforded contemporaneous and thorough VA 
dermatological and orthopedic examinations in order to 
determine the current severity of the veteran's service-
connected right groin SFW residual scar, to include the 
effect of the disability on the veteran's functional 
capabilities.  

The Board finds that the veteran's claims for increased 
disability ratings for PTSD and a right groin SFW residual 
scar are inextricably intertwined with the issue of 
entitlement to TDIU and must be initially considered by the 
RO before further appellate action can be taken on the this 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, the veteran's claims for increased disability 
ratings for PTSD and a right groin SFW residual scar must be 
resolved prior to further appellate action on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all documents 
pertaining to the November 2005 SSA award 
of benefits, and specifically request 
copies of the medical records, upon which 
the SSA based its decision.  

2.  After the above has been completely to 
the extent possible, the RO should 
schedule the veteran for dermatological 
and orthopedic examinations of his right 
groin SFW residual scar.  The examiner or 
examiners should be prepared to provide 
comments with respect to the orthopedic, 
dermatological, and neurological aspects 
of the veteran's right groin SFW residual 
scar.  It is imperative that the examiner 
who is designated to examine the veteran 
reviews the evidence in the claims 
folders, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  

The orthopedic examination should provide 
evidence of any limitation of function of 
the parts affected by the residual scar in 
degrees of range of motion, if possible.  
The dermatological examination should 
identify, and contain findings concerning 
whether the right groin SFW residual scar 
is "deep" (that is, associated with 
underlying soft tissue damage), is the 
size of an area: exceeding 12 square 
inches (77 square cm), or exceeding 72 
square inches (465 square centimeters), or 
exceeding 144 square inches (929 square 
cm); or has produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with use.)

A complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.  If the 
issues on appeal remain denied, a 
supplemental statement of the case (SSOC), 
which discusses all the evidence received 
since the April 2005 SSOC including the 
evidence received in May 2006, should be 
provided to the veteran and his attorney.  
After the veteran and his attorney have 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


